Citation Nr: 1736058	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-19 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  The Veteran filed a timely Notice of Disagreement in April 2014 and a Statement of the Case was issued in March 2016.  The Veteran perfected his appeal in May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma, and the probative evidence of record is at least in relative equipoise that the Veteran's currently shown bilateral hearing loss originated in service or is otherwise attributable to that service

2.  The probative evidence of record indicates that the Veteran currently has tinnitus, as well as a competent and credible report of persistent tinnitus through the years.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

 2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing is loss is due to his in-service noise exposure, including participating in the invasion of Southern France during World War II.     

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

The Veteran received a VA examination in June 2013.  The examiner stated speech reception threshold and responses to pure tone air conduction signals were in poor agreement.  The examiner stated "SRT was 70dBHL in right ear and 60dBHL in left ear however volitional pure tone thresholds were in the 80 to 105dBHL range in both ears - therefore, there were no reliable responses to submit for rating request."  The examiner further stated that there was overall poor inter-test agreement.  The examiner then diagnosed the Veteran with sensorineural hearing loss in both ears. 

In January 2014, the Veteran was provided another VA examination.  The examiner stated that he could not get reliable audiometric results during the examination due to the Veteran's low response reliability on all behavioral tests.  The examiner further stated that the Veteran's responses were unreliable and unrepeatable due to poor inter-test consistency.  The examiner then diagnosed the Veteran with normal hearing. 

The Veteran also provided an October 2016 opinion from a private physician.  The physician, Dr. K, stated the Veteran's hearing thresholds revealed a moderate sloping to profound SNHL AU.  On this audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
105
115
115
LEFT
55
60
95
100
110

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and of 36 percent in the left ear.  The private physician then opined that it was more than likely that the Veteran's hearing loss and tinnitus are a direct result from his military service, particularly the noise exposure he experienced as a gunner's mate. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in equipoise for a finding that the Veteran currently suffers from hearing loss that is related to his military service.

The Board finds the Veteran's lay statements regarding onset of hearing loss to be credible evidence consistent with his in-service duties and experiences in service while serving in the South France during World War II and of greater probative value than the opinion of the VA examiners of record.  See Buchanan v. Nicholson, 451 F.3d at 1335.

Additionally, Board finds the opinion by the private physician to be of significant probative value in determining that the Veteran's hearing loss is related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the physician explained his findings and provided an opinion based on those findings.  The physician also confirmed that the tests were conducted using the Maryland CNC test, as required under 38 C.F.R. § 3.385 (a).

Further, the Veteran's military personnel record has confirmed the Veteran did have combat service.  Specifically, he participated in the invasion operations of the coast of Southern France in August 1944, and therefore, his exposure to noise is established.  See 38 U.S.C.A. § 1154 (b).  

In light of the foregoing, the Board concludes that the preponderance of evidence is for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for bilateral hearing loss.  Therefore, the appeal must be granted. 

Tinnitus

The Veteran contends that he currently suffers from tinnitus and that it is related to his active service, including being exposed to artillery and explosions while in war. 

The Board finds that service connection for tinnitus is warranted.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In the January 2014 examination, the VA examiner did not provide an opinion as to the Veteran's tinnitus due to it being secondary to hearing loss and not being able to determine the Veteran's hearing loss status.  However, the opinion provided by the private physician did opine that the Veteran's tinnitus was more likely to be a direct result of the Veteran's military service. 

Further, the Board finds the Veteran's lay testimony to be of particular importance for this claim, as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As such, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  

Here, the Veteran has consistently reported symptoms of tinnitus, including visiting a VA hospital in 1952 for an "ear injury" and consistently reporting his tinnitus as an aggravator to his posttraumatic stress disorder.  Further, as mentioned above, the Veteran's military personnel record has confirmed the Veteran did serve in a combat zone, and therefore, his exposure to noise is established.  See 38 U.S.C.A. § 1154 (b).

Thus, the Board concludes that the preponderance of evidence is for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for tinnitus.  Therefore, the appeal is granted. 


ORDER

Entitlement to service connection for bilateral hearing is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


